Ingraham, j. :
I concur with Mr. Justice McLaughlin in a reversal of this judgment. I had occasion to express my views on this question in the case of Davis v. United Engineers (28 App. Div. 400), and upon the principle there stated it follows that in this case the plain*236tiffs are not entitled to any relief. This action is founded upon an alleged illegal combination or conspiracy, and it seems to me that the crucial question in such an action must be whether the acts of the defendants were illegal. It certainly must follow that if it is. lawful for an individual to do a certain act, it is lawful for him to-combine with others in the same situation to do the same act. It is. the illegality of the purpose to be accomplished, or of the means used to accomplish that purpose, that makes a combination illegal. Nor can it be that the fact that the purpose when accomplished will cause an injury make the action of those'engaged illegal. All competition in trade or business tends necessarily to reduce the profits, of those engaged in that business, but it would not be claimed that, a combination having for its object competition in business would be-illegal. As I understand it, the right of an employer to select his-employees and the right of the employee to select his employer is one that is not only recognized by law but is a right that is essential to the liberty of the individual, and any consideration that would restrict that right would be illegal. But there is, also, the right of each individual to pursue his lawful trade or calling, and any combination which would have for its object the restriction of that right would be opposed to the spirit of our institutions and against public, policy. If the individual has the right to choose his employer without regard to his motive or reason for making the choice, he certainly has the right to combine with others having the same interest that he has, and such a combination would not be illegal. On the other hand, no individual has the right to prevent another individual from earning his livelihood, and for several to combine for such a purpose would be an illegal combination that would justify an interference by the court. As was said by the Court of Appeals in Curran v. Galen (152 N. Y. 36), '' Public policy and the interests of society favor the utmost freedom in the citizen to pursue his lawful trade or calling, and if the purpose of an organization or combination of workingmen be to hamper, or to restrict, that freedom, and, through contracts or arrangements with employers, to coerce other workingmen to become members of the organization and to come under its rules and conditions, under the penalty of the loss of their position, and of deprivation of employment, then that purpose seems clearly unlawful and militates against the spirit of our government and the *237nature of our institutions. The effectuation of such a purpose would conflict with that principle of public policy which prohibits monopolies and exclusive privileges.” We have, therefore, to look at the object sought to be attained by this defendant association and to determine whether the purpose sought to be accomplished or the means used to accomplish that purpose can be said to come within this condemnation. The constitution and the by-laws of the Enterprise Association of which the defendant Gumming was the walking delegate, disclosed no illegal or unlawful purpose; but, on the contrary, a praiseworthy one, having for its object the elevation of its members, the encouragement of a higher standard of skill in the craft, providing the trade with a better class of workmen, “ and by all legal and proper means to advance and elevate the moral, intellectual, financial and social conditions of all members.”
But however worthy the aims of the association, they had no right to use illegal means to accomplish their object. The individual plaintiff claims that the defendant association refused to allow him to become a member. The association had established a standard of skill in the trade to which its members belonged. Each applicant for membership was required to pass an examination to show that he was qualified as a mechanic. The individual plaintiff in this action sought such membership, and after an examination was refused admittance as a member of the association. There is nothing to show that there was bad faith in this refusal, and the evidence that the individual plaintiff was rejected because he failed .to pass the examination strongly preponderates. There certainly was no right of action against either the association or its representatives because of the refusal to allow the plaintiff to become a member. Nor does the fact that Gumming, as an officer of this association, induced employers to discharge the individual plaintiff and other members of the plaintiff corporation from their employ and to employ members of defendant association in their place by threats of ordering a strike if that demand was not complied with, prove an illegal combination entitling plaintiff to relief. I agree with Judge McLaughlin that a fair consideration of this testimony shows that all that Gumming did was to say to employers that if any other than members of the defendant association were employed, the members of the association would refuse longer to work with such *238employer. The substantial statement that was made was that the members of the defendant association would refuse to work for an employer unless members of their association were exclusively employed. Thus, Mr. Baily testified that he employed the plaintiff and a helper, and that Gumming came to him and told him that he would have to take his steamfitters off; that if he did not, “he would strike the job. * * * He told me I could not have the National Association men on that job; ” that he would strike the job; “ general strike of the whole building; ” and that in consequence of that statement Baily discharged the individual plaintiff and his helper. Gumming appears to have been backed u]3 by representatives of other labor organizations that were in sympathy with the defendant association. This is nothing more than a statement by the representative of this defendant association that its members would refuse to work for an employer who employed the plaintiff or others who were members of the plaintiff’s corporation. Yet it would seem quite clear that this was nothing more than Gumming had a right to do. The members of the defendant association had the absolute right to refuse to work for Mr. Baily wdthout assigning any reason, and the association could authorize its officers to say upon what terms its members would work for him; and if Gumming, as the representative of this association, stated the condition upon which members of the association should work for Baily, and Baily refused to accede to those terms, it was not illegal for him to advise the members of the association of which he was an officer, or the members of other associations in sympathy with his, to refuse to continue in Baily’s employ. Thus, neither Gumming, as an officer of the defendant association, the association itself, nor the individual members of the association, committed an illegal act for which it or they were liable for damages, or from the performance of which they should be enjoined, by stating to employers of labor that members of that association would refuse to work or would leave work if other than their members were employed. We have also evidence of threats made by Gumming and other representatives of this defendant association to the plaintiff that they would not allow the individual plaintiff or members of the plaintiff corporation to work in New York city unless they became members of the defendant association.
*239Undoubtedly it would have been illegal for Gumming to attempt to prevent the individual plaintiff or others from obtaining work without joining his association. If that had been the purpose, and if that purpose had been accomplished, the plaintiff would have had a cause of action against those united in its accomplishment; but a fair consideration of this testimony, I think, shows that there was no combination to prevent the individual plaintiff or the other members of the plaintiff corporation from obtaining work, nor was that the object sought to be accomplished, except so far as was necessary to procure and retain work for members of this defendant association. The members of this association had a right to obtain work if possible, although it resulted in leaving the individual plaintiff and the members of the plaintiff corporation without work; They had a right to insist upon the superior attainments of the members of their association, and that its members were better workmen than the members of the plaintiff corporation, and that, therefore, they should be preferred; and as long as their acts tended merely to obtain employment for themselves, even though it was at the expense of the plaintiff and his associates, no legal wrong was committed. Tet this is all that I can see, after a careful examination of this testimony, that these defendants did. They insisted that their men should be employed; stated that their men would not work with the individual plaintiff or members of the plaintiff corporation, and that unless the members of the plaintiff corporation were discharged their men would leave work. That, I believe, the defendants had a perfect, right to insist on. In doing so they committed no illegal act, and the court below was not justified in enjoining them from continuing to do that which they had a legal right to do.
I concur in the reversal of the judgment.
McLaughlin and Hatch, JJ., concurred.
Judgment reversed and new trial ordered, with costs to appellant to abide event as to defendants Gumming and the Enterprise Association, and judgment affirmed, with costs to the defendant Nugent and the Progressive Association.